Citation Nr: 1700052	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was most recently remanded by the Board in October 2015 in order to schedule the Veteran for another VA examination to determine the extent of social and occupational functional impairment due to his service-connected disability.  Such an opinion was obtained in February 2016, with an addendum opinion in April 2016.  As such, the Board finds that there has been substantial compliance with the Board's October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDING OF FACT

Throughout the period on appeal, the evidence of record reflects the Veteran's sole service-connected disability, major depressive disorder, did not preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in May 2008 satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay evidence have been associated with the record.  Several VA examinations and opinions were obtained in connection with the Veteran's claim, the most recent being in February 2016 pursuant to the October 2015 Remand order.  The February 2016 VA examiner reviewed the medical evidence and lay statements and addressed previous examination results and findings before providing an opinion supported by the evidence of record.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Veteran asserts that his current unemployment is due to his service-connected disability.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran is currently service-connected for major depressive disorder (previously rated as psychophysiological cardiovascular disorder manifested by headaches).  This disability is currently rated as 70 percent disabling.  Therefore, the Veteran meets the schedular criteria, and the Board must consider whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

On his April 2008 application for a TDIU, the Veteran indicated that he was last employed in July 2006 as a truck driver, and that he became too disabled to work at that time due to cardiovascular and psychophysiological disorders.  He indicated that he did not expect to receive disability retirement benefits or workers compensation benefits.  The Veteran further indicated that he graduated high school and completed 2 years of college education, with training in computer information systems from 1986 to 1988.  Although the Veteran reported that he tried to obtain employment since he became too disabled to work, he did not identify any employers with which he sought employment.  

Effective August 29, 2006, the Veteran's service-connected disability, previously characterized as "psychophysiological cardiovascular disorder manifested by headaches," was changed to "major depressive disorder."  The March 2007 rating decision which implemented this change indicated that the Veteran was granted service connection for a mental disorder which manifested cardiovascular symptoms such as palpitations and chest pains as well as headaches, and that his complaints of chest pains, palpitations, and headaches were associated with his anxiety.  The rating decision emphasized that there was no objective evidence of cardiovascular disease in the Veteran's service treatment records.  

The Veteran was provided with a VA mental disorders examination in October 2006, at which time he was diagnosed as having moderate, recurrent major depressive disorder.  At that time, the Veteran described having been married for 32 years and having four children.  He described his marriage as "good," although his depression, quick-tempered yelling, and desire not to do things with his wife at times sometimes caused problems.  He described "great" relations with his daughters, although he was estranged from his oldest son and his other son was "more distant."  He reported attaining 44 credits at the University of Maine.  Socially, the Veteran described being the president of a bike group at his Moose Lodge as well as the treasurer of the Moose Lodge; his hobbies included riding his bike as well as computer activities.  The Veteran reported being unemployed from his job as a truck driver for less than one year at that time.  Significantly, the Veteran indicated that he was injured on the job and was out for one year after materials injured his leg; he then went back to work but was selected for drug testing and terminated from the job because he refused to take the test.  The examiner concluded that there was not total occupational and social impairment due to mental disorder signs and symptoms at that time.

The report of an August 2009 private psychological evaluation diagnosed the Veteran as having posttraumatic stress disorder (PTSD) as well as depressive disorder not otherwise specified.  With respect to employment, the Veteran reported that he last worked as a long-distance truck driver in May 2007, and that he was forced to cease driving his truck "as a result of fatigue and for a variety of health-related reasons."  The Veteran additionally indicated that he had been fired from one position of employment as a result of his boss' perception that he should have appeared in his place of employment on his day off.  Any difficulties with supervisors or coworkers were denied by the Veteran.  The private examiner noted that, "Difficulties with impulse control, as evidenced by his irritability and his angry outbursts, were quite evident and likely to negatively impact his employability."  The private examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 50 based on the presence of serious symptoms or serious impairment in social, occupational, or school functioning.  The examiner explained that the Veteran's GAF score of 50 reflected his significant social isolation which had negatively impacted his employment, as demonstrated by his need for work in a comparatively isolated capacity as a long-distance truck driver.  The examiner noted that the Veteran's responses upon administration of the Personality Assessment Inventory were deemed to be "moderately valid and interpretable," although the examiner added that the Veteran "tended to portray himself in a consistently negative or pathological manner perhaps without awareness of doing so."

The Veteran was afforded VA heart examinations in March 2007 and February 2010.  At the February 2010 VA heart examination, in addressing the current problem associated with the Veteran's psychophysiological cardiovascular disorder, the VA examiner (a certified physician's assistant) diagnosed the Veteran as having coronary artery disease but provided no opinion as to whether this diagnosis was related to his service-connected psychiatric disorder.  However, the prior March 2007 VA heart examiner (a nurse practitioner) found that the Veteran's current heart disorders (to include coronary artery disease) were not related to his military service or his service-connected psychophysiologic cardiovascular disorder.  The March 2007 VA examiner found that the Veteran's psychophysiologic cardiovascular disorder was manifested only by headaches.  

The Veteran was also provided with another VA mental disorders examination in February 2010, at which time the Veteran was diagnosed as having headaches and major depressive disorder.  At the psychiatric examination, it was noted that the Veteran took oxycodone for his headaches daily.  The Veteran also took anti-psychotic and anti-depressants daily for his major depressive disorder.  He reported being married to his wife for 35 years and having four children.  He indicated that his children visited him and that he had "good relationships."  Socially, the Veteran reported taking part in charity work for homeless veterans, bike riding, and socializing with the veterans at Veterans of Foreign Wars and the American Legion.  The Veteran also indicated that he retired from his job as a truck driver in 2005 due to "physical problems."  Significantly, the examiner concluded that the Veteran did not exhibit total occupational and social impairment due to mental disorder signs and symptoms, nor did mental disorder signs and symptoms result in deficiencies in judgment, thinking, family relations, work, and/or mood.  Rather, the examiner explained that the Veteran's mood affected his ability to deal with stress and too many activities, although he emphasized that the Veteran had friends and socialized.  The examiner stated that the Veteran was focused and displayed adequate attention, although depression affected food intake and energy levels, which in turn affected reliability and productivity some days.  

In his March 2010 substantive appeal, the Veteran stated that the medications required for his service-connected disability prevented his employability.  

The Board's January 2013 remand, in pertinent part, found that another examination was warranted in order to obtain an opinion as to whether the Veteran's headaches, psychophysiological cardiovascular disorder, and major depressive disorder (to include the medications required for these diagnoses) rendered him unable to secure or follow substantially gainful employment.  Pursuant to the January 2013 Board remand, several VA examinations were afforded to the Veteran.  A September 2013 VA heart conditions examiner found that any heart condition had no impact on the Veteran's ability to work; in addition, the examiner found that the Veteran's diagnosed cardiovascular disease and aortic valve stenosis were unrelated to service or to his service-connected psychiatric disability.  A September 2013 headaches examiner found the Veteran's headache condition would impact his ability to work only in creating difficulty concentrating during symptomatic periods and pain-related increased absenteeism.  

An October 2013 VA mental conditions examiner opined that the Veteran did not currently meet criteria for a diagnosis of major depressive disorder or PTSD.  The October 2013 VA examiner stated there were depressive symptoms in the Veteran's case, but that such difficulties were not significant and did not functionally impair the Veteran, nor did they prevent him from being gainfully employed in a qualified occupation.  However, the VA examiner did not provide a rationale to support such a finding.  Furthermore, the October 2013 VA examiner provided a diagnosis of unspecified depressive disorder and noted psychological testing completed during the current examination suggested mild/moderate depressive symptoms and as well as concern about symptom exaggeration.  

The October 2013 VA mental conditions examiner also cited the August 2009 private examination report as documenting objective test results that were questionable due to Veteran's symptom exaggeration.  However, in its October 2015 Remand, the Board did not note such a finding within the August 2009 private examination report.  Rather, the Board found that the August 2009 private evaluation reported the Veteran tended to portray himself in a consistently negative or pathological manner, perhaps without awareness of doing so; however, the examiner did not indicate such constituted symptom exaggeration.  The Board emphasized that the August 2009 private examination report stated that the Veteran's responses on the Personality Assessment Inventory were deemed to be moderately valid and interpretable and thus, the Board found that the October 2013 VA mental conditions examiner's findings lacked probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the Board noted that the August 2009 private evaluation report stated, in part, that the Veteran's difficulties with impulse control, as evidenced by his irritability and angry outbursts, were quite evident and likely to negatively impact his employability, and that this finding was not addressed by the October 2013 VA examiner.  As such, the Board remanded the matter again in October 2015 to obtain an adequate opinion with respect to the Veteran's TDIU claim.  

Pursuant to the Board's October 2015 Remand, the Veteran was provided with a VA mental disorders examination in February 2016, at which time he was diagnosed as having recurrent major depressive disorder which was moderate in nature as well as an unspecified trauma/stressor-related disorder.  The examiner opined that the symptoms associated with these disabilities resulted in merely occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was renting a house where he had lived for the past 5 years with his wife and 13-year-old niece.  He indicated that he had been married 4 times, but that he had remained with his fourth wife for 41 years.  He had an adult daughter who lived locally and with whom he had daily contact.  The Veteran also reported maintaining contact with his 5 grandchildren and 2 great-grandchildren, and spoke positively of his relationships with them and his son-in-law.  The Veteran indicated that his social life primarily consisted of family involvement.  He reported that he was not currently employed and had not worked in four years following his 30-year career as a tractor trailer driver.  He had a high school degree and some college coursework completed.  He indicated that he kept busy on his computer and did only limited activities around his household because of chronic pain.

The February 2016 examiner noted that the Veteran currently met the criteria for diagnosis of moderate, recurrent major depressive disorder that was at least as likely as not incurred in or caused by circumstances during military service, as well as a diagnosis of unspecified trauma/stressor-related disorder, but indicated that it would require speculation to differentiate whether this mental condition resulted from extensive childhood abuse or trauma experienced as a medic in military.  The examiner opined that objective psychological testing completed by the Veteran had consistently shown a pattern of over-reporting of symptoms, and that this test of data warranted consideration when determining impairment/disability in the Veteran's case.  In addition, the examiner emphasized that the Veteran positively described his ongoing participation in a variety of family-oriented activities as well as computer tasking that indicated sufficient social/occupational functioning given his age of 69 years at the time.  As such, the examiner concluded that symptoms associated with his mental condition contributed to his reduced reliability and productivity but did not undermine the Veteran's overall functioning.

In an April 2016 addendum opinion, the VA examiner indicated that the August 2009 private psychological evaluation was reviewed wherein the Veteran's difficulties with impulse control (as evidenced by his irritability and angry outbursts) were deemed to be quite evident and likely to negatively impact his employability.  However, the VA examiner explained that information within the record contradictory to this opinion was also reviewed, which included the Veteran's successful, consistent employment for over 30 years previously as a tractor-trailer driver despite his alcohol abuse.  In addition, his ongoing reported positive social interactions with multiple relatives and enjoyment from his computer involvement was noted.  Finally, the examiner again emphasized that the Veteran's  pattern of over-reporting of psychological symptoms across multiple assessments was considered, resulting in the conclusion that his current functioning may reflect at most some reduced productivity and reliability overall.
 
Records from the Social Security Administration (SSA) revealed that the Veteran has been disabled for SSA benefits purposes since May 2007.  However, the records also show that this determination was based on the Veteran's diabetes mellitus, coronary artery disease, left knee meniscal tear, and degenerative joint disease, which are not disabilities subject to service connection.  

At the outset, the Board notes that the Veteran has been inconsistent with respect to the circumstances surrounding his unemployment.  Specifically, at his October 2006 VA mental disorders examination, he reported that he was terminated from his job as a truck driver earlier in 2006 after refusing to submit to drug testing after being out of work for a year due to a physical leg injury.  At his August 2009 private psychological evaluation, he indicated that he last worked as a long-distance truck driver in May 2007, and that he was forced to cease driving his truck "as a result of fatigue and for a variety of health-related reasons;" the Veteran additionally indicated that he had been fired from one position of employment as a result of his boss' perception that he should have appeared in his place of employment on his day off .  At his February 2010 VA examination, he indicated that he retired from his job as a truck driver in 2005 due to physical problems.  His SSA records indicate that he was found to be disabled due to physical ailments alone, such as diabetes mellitus, coronary artery disease, left knee meniscal tear, and degenerative joint disease.  Indeed, as noted, the Veteran has cited several differing reasons why he left work, which suggests an inconsistency and weighs against the credibility of the statements that the Veteran stopped working due to his service-connected mental health condition.

As it pertains to the medical opinions, the February 2016 VA examiner opined that the Veteran's  service-connected psychiatric symptomatology resulted in only occupational and social impairment with reduced reliability and productivity.  This opinion is given great weight because it provides sufficient rationale that is consistent with the mental status examination findings and consistent with the Veteran's previous treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  To date, no VA examiner has opined that the Veteran was precluded from working due to his service-connected major depressive disorder.  Even the August 2009 private psychological evaluation report indicated only that "difficulties with impulse control, as evidenced by his irritability and his angry outbursts, were quite evident and likely to negatively impact his employability," and that "his significant social isolation . . . had negatively impacted his employment, as demonstrated by his need for work in a comparatively isolated capacity as a long distance truck driver."  Similarly, the September 2013 VA examination report found the Veteran's headaches would impact his ability to work in creating difficulty concentrating during symptomatic periods and pain-related increased absenteeism.  However, these opinions did not suggest that there was total occupational and social impairment due to mental disorder signs and symptoms; rather, they simply indicate that the Veteran's service-connected psychological symptomatology had some negative impact on his employment, which is already reflected in his 70 percent disability evaluation.  Moreover, the August 2009 private evaluation report emphasized the Veteran's long work history and noted that he denied any difficulties with supervisors or coworkers. 

The Board accordingly finds the weight of the evidence against the Veteran's major depressive disorder being preclusive of obtaining or sustaining substantially gainful employment.  The Board finds this to be the case based on these same evidentiary factors of presented functioning in clinical settings, and the absence of corroboration of such inability to obtain or sustain substantially gainful work.  

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disability on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the inconsistencies in these reports weighs against his credibility in this regard.  The preponderance of the evidence, to include some of the Veteran's own lay statements, indicates that he left his last job due to reasons other than his service-connected psychiatric symptomatology.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of entitlement to a TDIU.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


